DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 01/13/2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumizu (US 2018/0013061).
Regarding claim 1, Fukumizu discloses, in FIG. 5A and in related text, a memory cell comprising: 
an active electrode (22, 20S, 20N) comprising an active electrode material (Al in 20); 
a first noble electrode (20M) in contact with the active electrode, the first noble electrode being a patterned electrode comprising a noble electrode material (Pt, Pd, Ir, Ru, Os); 
a resistive switching layer (30) in contact with the active electrode and the first noble electrode; and 
a second noble electrode (10) comprising a noble electrode material (Pt, Au, Ag, Ru, Ir), the second noble electrode in contact with the resistive switching layer (see Fukumizu, [0035], [0037], [0071]-[0072], [0093]).
Regarding claim 2, Fukumizu discloses wherein the patterned first noble electrode (20M) comprises a plurality of nanostructures (see Fukumizu, [0057], [0072]).
Regarding claim 3, Fukumizu discloses wherein the plurality of nanostructures is any one type of nanostructures selected from a group consisting of nanoparticles, nanocolumns, and nanograins (see Fukumizu, FIG. 5A).
Regarding claim 4, Fukumizu discloses wherein the resistive switching layer (30) extends between neighboring nanostructures of the plurality of nanostructures (20M) to be in contact with the active electrode (22, 20S, 20N) (see Fukumizu, FIG. 5A).
Regarding claim 5, Fukumizu discloses wherein the noble electrode material (Pt) of the first noble electrode (20M) is same as the noble electrode material (Pt) of the second noble electrode (10) (see discussion on claim 1 above).
Regarding claim 6, Fukumizu discloses wherein the noble electrode material (Pd) of the first noble electrode (20M) is different from the noble electrode material (Pt) of the second noble electrode (10) (see discussion on claim 1 above).
Regarding claim 7, Fukumizu discloses wherein the noble electrode material (Pt, Pd, Ir, Ru, Os) of the first noble electrode (20M) and the noble material electrode material (Pt, Au, Ag, Ru, Ir) of the second noble electrode (10) are electrically conductive materials, and are selected from a group consisting of noble metals, conductive oxides, and conductive nitrides (see discussion on claim 1 above; note that noble metals are metals that are electrically conductive).
Regarding claim 8, Fukumizu discloses wherein the active electrode material (Al) is an electrically conductive material, and is an active metal or an active metal alloy (see discussion on claim 1 above; note that aluminum is metal that is electrically conductive).
Regarding claim 9, Fukumizu discloses wherein the resistive switching layer (30) is configured so that one or more conduction paths (in current I1) are formed when a potential difference (V2 vs. V1) is applied across the resistive switching layer (see Fukumizu, FIG. 5A, [0041]-[0042]).
Regarding claims 10-11, Fukumizu discloses wherein the resistive switching layer (30) comprises an oxide material, wherein the oxide material is a transition metal oxide or a perovskite oxide (see Fukumizu, [0091]).

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (US 2015/0069315).
Regarding claim 1, Shih discloses, in FIG. 3A and in related text, a memory cell comprising: 
an active electrode (2011) comprising an active electrode material (Cu); 
a first noble electrode (2017) in contact with the active electrode, the first noble electrode being a patterned electrode comprising a noble electrode material (Pt); 
a resistive switching layer (2015) in contact with the active electrode and the first noble electrode; and 
a second noble electrode (2013) comprising a noble electrode material (Pt, Au), the second noble electrode in contact with the resistive switching layer (see Shih, [0042]-[0043], [0047]).
Regarding claim 2, Shih discloses wherein the patterned first noble electrode (2017) comprises a plurality of nanostructures (see Shih, FIG. 3A, [0049]).
Regarding claim 3, Shih discloses wherein the plurality of nanostructures (2017) is any one type of nanostructures selected from a group consisting of nanoparticles, nanocolumns, and nanograins (see Shih, FIG. 3A)
Regarding claim 4, Shih discloses wherein the resistive switching layer (2015) extends between neighboring nanostructures of the plurality of nanostructures (2017) to be in contact with the active electrode (2011) (see Shih, FIG. 3A).
Regarding claim 5, Shih discloses wherein the noble electrode material (Pt) of the first noble electrode (2017) is same as the noble electrode material (Pt) of the second noble electrode (2013) (see discussion on claim 1 above).
Regarding claim 6, Shih discloses wherein the noble electrode material (Pt) of the first noble electrode (2017) is different from the noble electrode material (Au) of the second noble electrode (2013) (see discussion on claim 1 above).
Regarding claim 7, Shih discloses wherein the noble electrode material (Pt) of the first noble electrode (2017) and the noble material electrode material (Pt, Au) of the second noble electrode (2013) are electrically conductive materials, and are selected from a group consisting of noble metals, conductive oxides, and conductive nitrides (see discussion on claim 1 above; note that noble metals are metals that are electrically conductive).
Regarding claim 8, Shih discloses wherein the active electrode material (Cu) is an electrically conductive material, and is an active metal or an active metal alloy (see discussion on claim 1 above; note that copper is electrically conductive).
Regarding claim 9, Shih discloses the resistive switching layer (2015) (see discussion on claim 1 above).
Since Shih discloses the structure of the memory cell and the resistive switching layer, Shih inherently disclose the functional limitation “wherein the resistive switching layer is configured so that one or more conduction paths are formed when a potential 
Regarding claims 10-11, Shih discloses wherein the resistive switching layer (2015) comprises an oxide material, wherein the oxide material is a transition metal oxide or a perovskite oxide (see Shih, [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811